Citation Nr: 1821871	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-13 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial increased rating for residuals of prostate cancer, evaluated as 10 percent disabling from November 1, 2007 to January 16, 2012; as 20 percent disabling from January 17, 2012 to September 26, 2012; as 40 percent disabling from September 27, 2012 to April 20, 2017; and as 60 percent disabling thereafter. 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which a Decision Review Officer (DRO) granted service connection for residuals of prostate cancer associated with herbicide exposure, and evaluated it as 100 percent disabling, effective from July 19, 2006, and as 10 percent disabling, effective November 1, 2007.
 
During the course of the appeal, the Veteran's disability rating for residuals of prostate cancer has been increased to 20 percent disabling, effective January 17, 2012; 40 percent disabling, effective September 27, 2012; and 60 percent disabling, effective April 21, 2017.  As the ratings assigned were less than the maximum available ratings, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In August 2015, the Board denied ratings for residuals of prostate cancer in excess of 10 percent from November 1, 2007 to January 16, 2012, and in excess of 20 percent from January 17, 2012 to September 26, 2012; and granted a 40 percent rating, but no higher, effective September 27, 2012.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court granted a June 2016 Joint Motion for Remand (JMR) of the Veteran's claim of entitlement to an initial increased rating for residuals of prostate cancer, and vacated the Board's August 2015 decision in part.  The matter was then remanded to the Board for readjudication in accordance with the JMR.

In January 2017, the Board remanded this matter for further development pursuant to the JMR.  That development having been completed, this matter has returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  
 
In September 2006, the Veteran underwent a procedure to surgically implant irradiated seeds to treat his prostate cancer, known as a brachytherapy.  See September 2006 S. J. Workman, M.D. Operative Report.  According to the September 28, 2006 operative report, a total of 87 radioactive iodine-125 seeds were implanted.  Id.  The September 2006 brachytherapy is the most recent therapeutic treatment the Veteran underwent for his service-connected prostate cancer. 

The Veteran asserts that, although the September 2006 brachytherapy was a one-time procedure, the seed implants continued to provide treatment for his prostate cancer after the procedure was performed.  See February 2017 Statement in Support of Claim.  He therefore contends that he is entitled to a higher, 100 percent rating under Diagnostic Code 7528 beyond November 1, 2007, as the seed implants were continuing to provide therapeutic treatment for his prostate cancer, thereby constituting ongoing treatment.  In support of his position, the Veteran submitted medical records documenting a decline of his serum prostate specific antigen (PSA) from the date of the brachytherapy through January 2012.  See February 2012 Permanente Medical Group Progress Note (recording PSA levels of 7.2 on September 18, 2006; 1.0 on January 2, 2007; 0.5 on April 12, 2007; 0.4 on July 17, 2007; 0.5 on October 9, 2007; 0.6 on December 3, 2007; 0.4 on March 6, 2008; 0.2 on June 5, 2008; 0.2 on December 12, 2008; 0.1 on October 28, 2009; less than 0.1 on December 17, 2009; 0.1 on June 18, 2010; and less than 0.1 on January 4, 20911 and January 19, 2012).  

Presumably, the purpose of implanting irradiated seeds was to provide the Veteran an ongoing, albeit temporary, therapy to treat his prostate cancer.  In an addendum opinion, an August 2017 VA examiner stated that the Veteran's prostate cancer treatment was completed on September 28, 2006 by the brachytherapy procedure.  See August 2017 Addendum/Clarification.  The August 2017 examiner did not discuss, and the record does not otherwise address, the period of time after implantation that the irradiated seeds provided a therapeutic benefit to the Veteran before becoming inert.  This determination is required by Diagnostic Code 7528 given that it provides a 100 percent rating throughout any relevant therapeutic procedure.  As such, the Board finds that a remand is required in order to obtain a supplemental opinion.

Finally, as this matter is being remanded, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from May 2017, forward. 

2.  Thereafter, return the claims file to the August 2017 VA examiner for a supplemental opinion.  If the August 2017 examiner is not readily available, a VA opinion may be obtained by another medical professional with an appropriate background or expertise.  The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the supplemental opinion.

The examiner must provide an opinion as to how long after the September 28, 2006 implantation of the 87 radioactive iodine-125 seeds did the Veteran continue to receive therapeutic benefits therefrom.  In other words, at what point after the September 28, 2006 implantation did the irradiated seeds become inert?  

In reaching this opinion, the examiner should acknowledge and address the Veteran's PSA levels, to include readings of 7.2 on September 18, 2006; 1.0 on January 2, 2007; 0.5 on April 12, 2007; 0.4 on July 17, 2007; 0.5 on October 9, 2007; 0.6 on December 3, 2007; 0.4 on March 6, 2008; 0.2 on June 5, 2008; 0.2 on December 12, 2008; 0.1 on October 28, 2009; less than 0.1 on December 17, 2009; 0.1 on June 18, 2010; and less than 0.1 on January 4, 20911 and January 19, 2012.  

The examiner must review the literature cited by the Veteran in February 2017 from MedReviews, LLC (i) Brachytherapy Treatments Increasing among Medicare Population; (ii) Dose Escalation with 3D Conformal Treatment Five Year Outcomes, Treatment Optimization, and Future Directions; (iii) High-dose Rate After Loading 192 Iridium Prostate Brachytherapy; and (iv) Modern Prostate Brachytherapy; Prostate Specific Antigen Results in 219 Patients with up to 12 Years of Observed Follow-up.  

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

3.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




